PER CURIAM
This proceeding arises out of an application for readmission to the practice of law filed by petitioner, Michael S. Sepcich, a disbarred attorney.
UNDERLYING FACTS AND PROCEDURAL HISTORY
Petitioner submitted false billing for work he did not perform in connection with the representation of his clients. He self-reported his misconduct to the Office of Disciplinary Counsel ("ODC") and sought help from the Judges and Lawyers Assistance Program ("JLAP") to treat his alcohol abuse. He then joined with the ODC in submitting a petition for interim suspension, which we granted. After considering a joint petition for consent discipline, we disbarred petitioner, retroactive *589to July 9, 2010, the date of his interim suspension. In re: Sepcich , 15-0709 (La. 5/22/15), 165 So.3d 914.
In March 2018, petitioner filed an application for readmission with the disciplinary board, alleging he has complied with the readmission criteria set forth in Supreme Court Rule XIX, § 24(E). The ODC took no position regarding the application for readmission. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended that petitioner be readmitted to the practice of law, subject to the condition that he comply with his JLAP recovery agreement and that JLAP provide periodic reports to the ODC. Neither petitioner nor the ODC objected to the hearing committee's recommendation.
DISCUSSION
After considering the record in its entirety, we find petitioner has met his burden of proving that he is entitled to be readmitted to the practice of law on a conditional basis. Accordingly, we will order that petitioner be readmitted to the practice of law, subject to the condition that he comply with his JLAP recovery agreement and that JLAP provide periodic reports to the ODC.
DECREE
Upon review of the recommendation of the hearing committee, and considering the record, it is ordered that Michael S. Sepcich, Louisiana Bar Roll number 24877, be immediately readmitted to the practice of law in Louisiana, subject to the condition that he comply with his JLAP recovery agreement and that JLAP provide periodic reports to the ODC. Should petitioner fail to comply with this condition of readmission, his conditional right to practice may be terminated immediately, or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement, as appropriate. All costs of these proceedings are assessed against petitioner.